Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 7/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 11002600) has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter

Claims 1-17 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “measuring a parameter indicative of a shut-down time period following cessation of the application of the purge gas to the detector; determining a start-up time period based upon the parameter; applying purge gas to the detector during the start-up time period; and cooling the detector after elapse of the start-up time period” along with all other limitations of the claim. 
As to claim 6, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a shut down time period following cessation of an application of purge gas to the detector; and a processor connected to the timer, wherein the processor is configured to determine a start-up time period, during which purge gas is supplied to the detector prior to cooling of the detector, the start-up time period being based upon the parameter measured by the timer” along with all other limitations of the claim. 


Claims 2-5 and 7-17 are allowable due to their dependencies. 
The closest references, Watterson et al (US 5879626 A)[cited in the IDs filed by the applicant] and Goulter et al (US20080212074)[ cited in the IDs filed by the applicant]  alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886





	
	/MD M RAHMAN/           Primary Examiner, Art Unit 2886